           Case1:19-cv-03777-CM
          Case  1:19-cv-03777-CM Document
                                  Document15-1
                                           20 Filed
                                               Filed07/23/20
                                                     07/01/20 Page
                                                               Page11ofof33


                                                                      -·    USDCSDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
                                                                            ELECTRONICALLY FILED
----------------------------------------------------------------- X         DOC #: _ _--=+---4---
                                                                            DATE FU.,ED:
TEDAMLEY,
                                                                                     1

                                  Plaintiff,                               Civil Action No . 19-cv-3777 (CM)

                     -against-

SUMITOMO MITSUI BANKING
CORPORATION,

                                   Defendant.

----------------------------------------------------------------- X
                                   [.21tt)POrfflt>) FIRST AMENDED
                                 CIVIL CASE MANAGEMENT PLAN

McMahon, C.J.:

1.       This case is to be tried to a jury.

2.       Discovery pursuant to Fed. R. Civ. P. 26(a) shall be exchanged by August 28, 2019

3.       No additional parties may be joined after October 1, 2019.

4.       No pleading may be amended after July 21, 2020.

5.      Section 1983 Cases. If your case is brought pursuant to 42 U.S .C. § 1983, counsel
representing any defendant who intends to claim qualified immunity must comply with the
special procedure set forth in the Individual Rules, which can be found at
http://nysd .uscourts .gov/iudge/Mcmahon. Failure to proceed in accordance with the qualified
immunity rules constitutes a waiver of the right to move for judgment on the ground of qualified
immunity prior to trial.

6.       All discovery, including expert discovery, must be completed on or before October 30,
2020

         a.       Defendant Sumitomo Mitsui Banking Corporation shall complete its document
                  production by September 10, 2020.

         b.       For personal injury, civil rights, employment discrimination or medical
                  malpractice cases only: Plaintiffs deposition shall be taken first, and shall be
                  completed by September 30, 2020.

         c.       Defendant Depositions shall be completed by October 30, 2020
         Case1:19-cv-03777-CM
        Case  1:19-cv-03777-CM Document
                                Document15-1
                                         20 Filed
                                             Filed07/23/20
                                                   07/01/20 Page
                                                             Page22ofof33




       d.          PLEASE NOTE: the phrase "all discovery, including expert discovery" means
                   that the parties must select and disclose their experts' identities and opinions, as
                   required by Fed. R. Civ. P. 26(a)(2)(B), well before the expiration of the
                   discovery period. Expert disclosures conforming with Rule 26 must be made no
                   later than the following dates:

              1.           Plaintiff(s) expert report(s) by January 14, 2020;

             11.           Defendant(s) expert report(s) by February 14, 2020.

7.     Judge McMahon's rules governing electronic discovery are automatically in force in this
case and can be found at http://nysd.uscourts.gov/judge/Mcmahon. The parties must comply
with those rules unless they supersede it with a consent order.

8.     Discovery disputes in this case will be resolved by the assigned Magistrate Judge, who is
Judge Barbara C. Moses.

       a.          The first time there is a discovery dispute that counsel cannot resolve on their
                   own, file a letter to Chambers via ECF and ask for an order ofreference to the
                   Magistrate Judge for discovery supervision. Thereafter, go directly to the
                   Magistrate Judge for resolution of discovery disputes; do not contact Judge
                   McMahon.

       b.          Discovery disputes do not result in any extension of the discovery deadline or
                   trial-ready date, and Judge McMahon must approve any extension of the
                   discovery deadline in non-pro se cases.

       c.          The Magistrate Judge cannot change discovery deadlines unless you agree to
                   transfer the case to the Magistrate Judge for all purposes. Judge McMahon
                   does not routinely grant extensions so counsel are warned that it they wait until
                   the last minute to bring discovery disputes to the attention of the Magistrate
                   Judge, they may find themselves precluded from taking discovery because they
                   have run out of time.

9.     The parties may at any time consent to have this case tried before the assigned Magistrate
Judge pursuant to 28 U.S.C. § 636(c).

10.    A joint pretrial order in the form prescribed in Judge McMahon's Individual Rules,
together with all other pretrial submissions required by those rules (not including in limine
motions), shall be submitted on or before November 15, 2020.

       a.          Following submission of the joint pretrial order, counsel will be notified of the
                   date of the final pretrial conference.

       b.          In limine motions must be filed within five days of receiving notice of the final
                   pretrial conference; responses to in limine motions are due five days after the
                   motions are made. Cases may be called for trial at any time following the final
                   pretrial conference.

                                                     2
           Case1:19-cv-03777-CM
          Case  1:19-cv-03777-CM Document
                                  Document15-1
                                           20 Filed
                                               Filed 07/23/20
                                                      07/01/20 Page
                                                                Page 33of
                                                                        of33
                                                                                                  -
         c.     For bench trials, see Judge McMahon' s special rules for bench trials in the
                Individual Rules.

11 .     No motion for summary judgment may be served after the date the pretrial order is due.

The filing of a motion for summary judgment does not relieve the parties of the obligation
to file the pretrial order and other pretrial submissions on the assigned date.

12.     This scheduling order may be altered or amended only on a showing of good cause that is
not foreseeable at the time this order is entered. Counsel should not assume that extensions
will be granted as a matter of routine.

Dated:



         New York, New York




                                              SO ORDERED:




                                              Hon. Colleen McMahon
                                              Chief U.S . District Judge




                                                  3
